DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Holt et al (US 5,070,597; hereinafter Holt).
Regarding claim 1, Holt discloses a covering (1) for a metallic component (8), the covering (1) comprising: a) a water-impermeable heat-shrink polymeric matrix (column 6 lines 59-column 7 line 53; column 8 lines 2-11;  column 29 lines 50-64); and b) a particulate carbonaceous material dispersed in the polymeric matrix (column 8 lines 12-24).
	Regarding claim 2, Holt discloses the covering  (1), wherein the particulate carbonaceous material (column 12 lines 6-11) comprises a calcined petroleum coke, a conductive carbon black, single wall carbon nanotubes, fluid coke, graphite, and/or a carbon fiber (column 8 lines 11-23).
	Regarding claim 3, Holt discloses a corrosion-protected electrical assembly (1), comprising: a)    a metallic component (8) having an outer surface (see figure 3); b)    a 
	Regarding claim 4, Holt discloses the corrosion-protected electrical assembly (1), wherein the metallic component (8) is a utility pole or a guy anchor rod or direct buried tower steel (column 1 lines 17-26; pipeline industries; not limited in any particular field).
	Regarding claim 5, Holt discloses the corrosion-protected assembly (1), wherein the metallic component (8) has a buried portion, and the heat shrink covering (see figure 3) is applied to the buried portion (pipeline industries; not limited in any particular field).
	Regarding claim 6, Holt discloses the corrosion-protected electrical assembly (1), wherein the covering (see figure 3) comprises a water-impermeable heat-shrink polymeric matrix (4), and a particulate carbonaceous material dispersed in the polymeric matrix (4; column 12 lines 6-11 and column 15 lines 4-24).
	Regarding claim 7, Holt discloses a method for protecting a metallic component (see figure 3) from corrosion, comprising: a)    applying a heat-shrink covering (1) to at least a portion of the metallic component (8, see figure 3), the heat shrink covering (1) being water-impermeable and electrically-conductive (column 6 lines 59-column 7 line 53; column 8 lines 2-11;  column 29 lines 50-64); and b)    applying heat to the heat-shrink covering to shrink the heat-shrink covering and tighten the heat-shrink covering around the metallic component (see figure 3).
	Regarding claim 8, Holt discloses the method, further comprising burying the portion of the metallic component (8) in the earth (see figure 1).
	Regarding claim 9, Holt discloses the method, wherein the heat-shrink covering (1) comprises a water-impermeable heat-shrink polymeric matrix (column 6 lines 59-
	Regarding claim 10, Holt discloses a corrosion-protected electrical assembly (see figure 1), comprising: a)    a metallic component (8) having a bottom portion and an outer surface, wherein the metallic component (8) is a utility pole or a guy anchor rod or direct buried tower steel (column 1 lines 17-26; pipeline industries; not limited in any particular field). b)    a water-impermeable, electrically-conductive covering (1; column 6 lines 59-column 7 line 53; column 8 lines 2-11;  column 29 lines 50-641) applied to the outer surface at the bottom portion (see figure 3).
	Regarding claim 11, Holt discloses the corrosion-protected electrical assembly (see figure 1) wherein the covering (1) comprises a water-impermeable polymeric matrix (column 6 lines 59-column 7 line 53; column 8 lines 2-11;  column 29 lines 50-64), and a particulate carbonaceous material dispersed in the polymeric matrix (column 8 lines 12-24).
Regarding claim 12, Holt discloses the corrosion-protected electrical assembly (see figure 1), wherein the water-impermeable polymeric matrix comprises a thermoplastic polymer (column 7 lines 23-50).
	Regarding claim 13, Holt discloses the corrosion-protected electrical assembly (see figure 1), wherein the water-impermeable polymeric matrix comprises a latex (column 7 lines 23-50).
	Regarding claim 14, Holt discloses the corrosion-protected electrical assembly (see figure 1), wherein the particulate carbonaceous material comprises a calcined petroleum coke, and/or a conductive carbon black, and/or a carbon fibre, and/or calcined 
	Regarding claim 15, Holt discloses the corrosion-protected electrical assembly (see figure 1), wherein the bottom portion of the metallic component (8) is buried in the earth (column 1 lines 17-26; pipeline industries; not limited in any particular field ).
	Regarding claim 16, Holt discloses a method for protecting a metallic component  
(8) from corrosion, wherein the metallic component (8) is a utility pole or a guy anchor rod or direct buried tower steel column 1 lines 17-26; pipeline industries; not limited in any particular field) , the method comprising: a) applying a covering (1) to an outer surface of the metallic component (8; see figure 3) at the bottom portion of the metallic component (8), the covering (1) being water-impermeable and electrically-conductive (column 6 lines 59-column 7 line 53; column 8 lines 2-11;  column 29 lines 50-64)..
	Regarding claim 17, Holt discloses the method, further comprising, prior to step a), at least partially burying the bottom portion of the metallic component (1) in the earth (see figure 3).

Allowable Subject Matter
3.	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 18-20 are:
Regarding claims 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein step a) comprises pouring a fluid 
	Regarding claim 19, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein step a) can be carried out by spraying or painting.
	Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein: i) the method further comprises, prior to step a), forming the covering; and ii) step a) comprises inserting the metallic component into the covering.
These limitations are found in claims 18-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 25, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848